WATERS AND WATER RIGHTS
The provisions of the Oklahoma Ground Water Act do not apply to the taking, using or disposal of water trapped in producing or nonproducing mines, and the Oklahoma Water Resources Board is without authority to process an application for a permit to take, use or dispose of such waters.  The Attorney General has considered your request for an opinion wherein you, in effect, ask the following question: Does the Oklahoma Water Resources Board have the authority to process an application for a permit to take and use ground water found trapped in abandoned coal mines? Title 82 O.S. 1020.2 [82-1020.2] (1976) is determinative of the answer to your question and reads as follows: "It is hereby declared to be the public policy of this state, in the interest of the agricultural stability, domestic, municipal, industrial and other beneficial uses, general economy, health and welfare of the state and its citizens, to utilize the ground water resources of the state, and for that purpose to provide reasonable regulations for the allocation for reasonable use based on hydrologic surveys of fresh ground water basins or subbasins to determine a restriction on the production, based upon the acres overlying the ground water basin or subbasin.  The provisions of this act shall not apply to the taking, using or disposal of salt water associated with the exploration, production or recovery of oil and gas or to the taking, using or disposal of water trapped in producing or nonproducing mines." (Emphasis added) A plain reading of this statute dictates that your question be answered in the negative. The Oklahoma Water Resources Board is without authority to process an application for a permit to take trapped ground water from an abandoned coal mine.  It is, therefore, the opinion of the Attorney General that the provisions of the Oklahoma Ground Water Act do not apply to the taking, using or disposal of water trapped in producing or nonproducing mines, and the Oklahoma Water Resources Board is without authority to process an application for a permit to take, use or dispose of such waters.  (JAMES R. BARNETT)